DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a room temperature curable organopolysiloxane composition.
Group II, claim(s) 8, drawn to a structure comprising a cured product layer of the room temperature curable organopolysiloxane composition.
Group III, claim(s) 9, drawn to in conjunction with a process of curing the room temperature curable organopolysiloxane composition of claim 1, a method for judging the cured state of the composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the room temperature curable organopolysiloxane composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kimura et al. (US 2007/0282047 A1, cited in IDS) in view of Van Loon et al. (US 2017/0160247 A1). Kimura teaches a room temperature curable organopolysiloxane composition, comprising [0008] (A) 100 parts by weight of an organopolysiloxane having the formula (1) 
    PNG
    media_image1.png
    10
    21
    media_image1.png
    Greyscale
 (1) wherein R is a monovalent hydrocarbon group containing 1 to 5 carbon atoms, R1 is independently a substituted or unsubstituted monovalent hydrocarbon group containing 1 to 10 carbon atoms, n is an integer of at least 10, X is oxygen atom or an alkylene group containing 2 to 5 carbon atoms, and m is independently an integer of 0 to 1, or a mixture of such polyorganosiloxane [0009]. Since Kimura teaches that the organopolysiloxane is a polyorganosiloxane, that n is an integer of at least 10, that m is independently an integer of 0 or 1 [0009, 0016], that n is in particular, an integer of the value which realizes the viscosity at 25°C of the dipolydiorganosiloxane in the range of 25 to 500,000 mPa·s [0016], and that in an example, the composition comprises polydimethylsiloxane endcapped with trimethoxysiloxy group having a viscosity at 23°C of 20,000 mPa·s and polydimethylsiloxane encapped with trimethoxysiloxy group having a viscosity at 23°C of 900 mPa·s [0038], the Office interprets the m that is present in the 
    PNG
    media_image1.png
    10
    21
    media_image1.png
    Greyscale
 group to be n. Kimura’s teachings therefore read on formula (2) wherein R may be the same or different is an unsubstituted C1-C5 monovalent hydrocarbon group, n is an integer of at least 10, X is oxygen or a C2-C5 alkylene group, and m is independently 0 or 1 as claimed. Kimura teaches that the composition further comprises [0008] (B) 0.1 to 50 parts by weight of a partial hydrolytic condensate of an organosilicon compound having at least three silicon-bonded hydrolysable groups per molecule, other than components (A), (C), and (D) [0010], (C) 0.01 to 10 parts by weight of a curing catalyst [0012], and (D) 0.1 to 10 parts by weight of a silane coupling agent [0013].
Kimura does not teach that the composition further comprises (E) 0.01 to 10 parts by weight of a pH indicator. However, Van Loon teaches an organic pH indicator dye compound that is present [0010] in a composition further comprising [0009] a Bronstead base comprising an organosilane [0011] and a moisture-curable binder [0012], wherein the Bronstead base comprising an organosilane is optionally aminoalkyltrialkoxysilane [0046], wherein the moisture-curable binder is optionally a silicone-based binder [0058], wherein the organic pH indicator dye compound is present in an amount of 1 part by weight relative to 1 to 5000 parts by weight of the Bronstead base [0044], wherein the organic pH indicator dye compound is present in an amount of 0.01-7.5 wt% [0083] relative to 30-60 wt% of the Bronstead based comprising an organosilane [0084] and 30-60 wt% of the moisture-curable binder [0085]. Kimura and Van Loon are analogous art because both references are in the same field of endeavor of a room temperature curable organopolysiloxane composition comprising an organopolysiloxane and a silane coupling agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Van Loon’s organic pH indicator dye compound to modify Kimura’s room temperature curable organopolysiloxane composition and to optimize the amount of Van Loon’s organic pH indicator dye compound in Kimura’s room temperature curable organopolysiloxane composition to be from 0.01 to 10 parts by weight per 100 parts by weight of Kimura’s organopolysiloxane and per 0.1 to 10 parts by weight of Kimura’s silane coupling agent, which would read on the composition further comprising (E) 0.01 to 10 parts by weight of a pH indicator as claimed. One of ordinary skill in the art would have been motivated to do so because Van Loon teaches that the organic pH indicator dye compound [0010] is beneficial for being suitable to visually indicate a change in pH [0023], for being useful in [0010] a composition further comprising [0009] a Bronstead base comprising an organosilane [0011] and a moisture-curable binder [0012], wherein the Bronstead base comprising an organosilane is optionally aminoalkyltrialkoxysilane [0046], wherein the moisture-curable binder is optionally a silicone-based binder [0058], for being useful in an amount of 1 part by weight relative to 1 to 5000 parts by weight of the Bronstead base [0044], and for being useful in an amount of 0.01-7.5 wt% [0083] relative to 30-60 wt% of the Bronstead based comprising an organosilane [0084] and 30-60 wt% of the moisture-curable binder [0085], which would have been desirable for Kimura’s room temperature curable organopolysiloxane composition because Kimura teaches that the room temperature curable organopolysiloxane composition comprises [0008] 100 parts by weight of an organopolysiloxane [0009] and 0.1 to 10 parts by weight of a silane coupling agent [0013] that is [0022] N-β-(aminoethyl)y-aminopropyltrimethoxysilane [0027] or γ-aminopropyltriethoxysilane [0028], which means that the amount of Van Loon’s organic pH indicator dye compound in Kimura’s room temperature curable organopolysiloxane composition in parts by weight per 100 parts by weight of Kimura’s organopolysiloxane and per 0.1 to 10 parts by weight of Kimura’s silane coupling agent would have affected an ability of Van Loon’s organic pH indicator dye compound to function as a pH indicator in Kimura’s room temperature curable organopolysiloxane composition, which means that optimizing the amount of Van Loon’s organic pH indicator dye compound in Kimura’s room temperature curable organopolysiloxane composition in parts by weight per 100 parts by weight of Kimura’s organopolysiloxane and per 0.1 to 10 parts by weight of Kimura’s silane coupling agent would have been beneficial for optimizing an ability of Van Loon’s organic pH indicator dye compound to function as a pH indicator in Kimura’s room temperature curable organopolysiloxane composition.
Since Kim in view of Van Loon renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the claimed room temperature curable organopolysiloxane composition adapted to undergo a color change with the progress of cure from the uncured state, Kim in view of Van Loon renders it obvious that the room temperature curable organopolysiloxane composition is adapted to undergo a color change with the progress of cure from the uncured state as claimed.
During a telephone conversation with Whitney Remily on 05/06/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length. Correction is required. See MPEP § 608.01(b). The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length (MPEP 608.01(b)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2007/0282047 A1, cited in IDS) in view of Van Loon et al. (US 2017/0160247 A1).
Regarding claim 1, Kimura teaches a room temperature curable organopolysiloxane composition, comprising [0008] (A) 100 parts by weight of an organopolysiloxane having the formula (1) 
    PNG
    media_image1.png
    10
    21
    media_image1.png
    Greyscale
 (1) wherein R is a monovalent hydrocarbon group containing 1 to 5 carbon atoms, R1 is independently a substituted or unsubstituted monovalent hydrocarbon group containing 1 to 10 carbon atoms, n is an integer of at least 10, X is oxygen atom or an alkylene group containing 2 to 5 carbon atoms, and m is independently an integer of 0 to 1, or a mixture of such polyorganosiloxane [0009]. Since Kimura teaches that the organopolysiloxane is a polyorganosiloxane, that n is an integer of at least 10, that m is independently an integer of 0 or 1 [0009, 0016], that n is in particular, an integer of the value which realizes the viscosity at 25°C of the dipolydiorganosiloxane in the range of 25 to 500,000 mPa·s [0016], and that in an example, the composition comprises polydimethylsiloxane endcapped with trimethoxysiloxy group having a viscosity at 23°C of 20,000 mPa·s and polydimethylsiloxane encapped with trimethoxysiloxy group having a viscosity at 23°C of 900 mPa·s [0038], the Office interprets the m that is present in the 
    PNG
    media_image1.png
    10
    21
    media_image1.png
    Greyscale
 group to be n. Kimura’s teachings therefore read on formula (2) wherein R may be the same or different is an unsubstituted C1-C5 monovalent hydrocarbon group, n is an integer of at least 10, X is oxygen or a C2-C5 alkylene group, and m is independently 0 or 1 as claimed. Kimura teaches that the composition further comprises [0008] (B) 0.1 to 50 parts by weight of a partial hydrolytic condensate of an organosilicon compound having at least three silicon-bonded hydrolysable groups per molecule, other than components (A), (C), and (D) [0010], (C) 0.01 to 10 parts by weight of a curing catalyst [0012], and (D) 0.1 to 10 parts by weight of a silane coupling agent [0013] that is [0022] N-β-(aminoethyl)y-aminopropyltrimethoxysilane [0027] or γ-aminopropyltriethoxysilane [0028].
Kimura does not teach that the composition further comprises (E) 0.01 to 10 parts by weight of a pH indicator. However, Van Loon teaches an organic pH indicator dye compound that is present [0010] in a composition further comprising [0009] a Bronstead base comprising an organosilane [0011] and a moisture-curable binder [0012], wherein the Bronstead base comprising an organosilane is optionally aminoalkyltrialkoxysilane [0046], wherein the moisture-curable binder is optionally a silicone-based binder [0058], wherein the organic pH indicator dye compound is present in an amount of 1 part by weight relative to 1 to 5000 parts by weight of the Bronstead base [0044], wherein the organic pH indicator dye compound is present in an amount of 0.01-7.5 wt% [0083] relative to 30-60 wt% of the Bronstead based comprising an organosilane [0084] and 30-60 wt% of the moisture-curable binder [0085]. Kimura and Van Loon are analogous art because both references are in the same field of endeavor of a room temperature curable organopolysiloxane composition comprising an organopolysiloxane and a silane coupling agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Van Loon’s organic pH indicator dye compound to modify Kimura’s room temperature curable organopolysiloxane composition and to optimize the amount of Van Loon’s organic pH indicator dye compound in Kimura’s room temperature curable organopolysiloxane composition to be from 0.01 to 10 parts by weight per 100 parts by weight of Kimura’s organopolysiloxane and per 0.1 to 10 parts by weight of Kimura’s silane coupling agent, which would read on the composition further comprising (E) 0.01 to 10 parts by weight of a pH indicator as claimed. One of ordinary skill in the art would have been motivated to do so because Van Loon teaches that the organic pH indicator dye compound [0010] is beneficial for being suitable to visually indicate a change in pH [0023], for being useful in [0010] a composition further comprising [0009] a Bronstead base comprising an organosilane [0011] and a moisture-curable binder [0012], wherein the Bronstead base comprising an organosilane is optionally aminoalkyltrialkoxysilane [0046], wherein the moisture-curable binder is optionally a silicone-based binder [0058], for being useful in an amount of 1 part by weight relative to 1 to 5000 parts by weight of the Bronstead base [0044], and for being useful in an amount of 0.01-7.5 wt% [0083] relative to 30-60 wt% of the Bronstead based comprising an organosilane [0084] and 30-60 wt% of the moisture-curable binder [0085], which would have been desirable for Kimura’s room temperature curable organopolysiloxane composition because Kimura teaches that the room temperature curable organopolysiloxane composition comprises [0008] 100 parts by weight of an organopolysiloxane [0009] and 0.1 to 10 parts by weight of a silane coupling agent [0013] that is [0022] N-β-(aminoethyl)y-aminopropyltrimethoxysilane [0027] or γ-aminopropyltriethoxysilane [0028], which means that the amount of Van Loon’s organic pH indicator dye compound in Kimura’s room temperature curable organopolysiloxane composition in parts by weight per 100 parts by weight of Kimura’s organopolysiloxane and per 0.1 to 10 parts by weight of Kimura’s silane coupling agent would have affected an ability of Van Loon’s organic pH indicator dye compound to function as a pH indicator in Kimura’s room temperature curable organopolysiloxane composition, which means that optimizing the amount of Van Loon’s organic pH indicator dye compound in Kimura’s room temperature curable organopolysiloxane composition in parts by weight per 100 parts by weight of Kimura’s organopolysiloxane and per 0.1 to 10 parts by weight of Kimura’s silane coupling agent would have been beneficial for optimizing an ability of Van Loon’s organic pH indicator dye compound to function as a pH indicator in Kimura’s room temperature curable organopolysiloxane composition.
Since Kim in view of Van Loon renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the claimed room temperature curable organopolysiloxane composition adapted to undergo a color change with the progress of cure from the uncured state, Kim in view of Van Loon renders it obvious that the room temperature curable organopolysiloxane composition is adapted to undergo a color change with the progress of cure from the uncured state as claimed.
Regarding claim 2, Kimura teaches that the composition optionally further comprises a solvent [0034], and that the composition comprises [0008] (A) 100 parts by weight of the organopolysiloxane [0009], which reads on the organopolysiloxane composition of claim 1, further comprising (F) 0 or more parts by weight per 100 parts by weight of component (A) of a solvent.
Kimura does not teach the organopolysiloxane composition of claim 1, further comprising (F) 0.1 to 20 parts by weight per 100 parts by weight of component (A) of a solvent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kimura’s solvent to modify Kimura’s composition and to optimize the amount of Kimura’s solvent to be from 0.1 to 20 parts by weight per 100 parts by weight of Kimura’s organopolysiloxane, which would read on the organopolysiloxane composition of claim 1, further comprising (F) 0.1 to 20 parts by weight per 100 parts by weight of component (A) of a solvent as claimed. One of ordinary skill in the art would have been motivated to do so because Kimura teaches that the composition optionally further comprises an additive commonly known in the art as long as the benefits of the invention are not adversely affect [0035], that exemplary such additive is a solvent [0034], that the composition comprises [0008] (A) 100 parts by weight of the organopolysiloxane [0009], and that the dipolydiorganosiloxane has a viscosity at 25°C in the range of 25 to 500,000 mPa·s [0016], which means that Kimura’s solvent would have been beneficial for lowering the viscosity of Kimura’s composition and for improving processability of Kimura’s composition, which means that the amount of Kimura’s solvent in parts by weight per 100 parts by weight of Kimura’s organopolysiloxane would have affected the viscosity, processability, and benefits of Kimura’s composition, which means that optimizing the amount of Kimura’s solvent in parts by weight per 100 parts by weight of Kimura’s organopolysiloxane would have been beneficial for optimizing the desired viscosity and processability of Kimura’s composition while not adversely affecting the benefits of Kimura’s composition.
Regarding claim 3, Kimura teaches that the composition is kneaded [0015] and that in an example, a mixture of all the ingredients of the composition were fully mixed under reduced pressure to produce the composition [0038]. As explained above for claim 2, Kimura in view of Van Loon renders obvious all of the claimed ingredients and amounts of the organopolysiloxane composition of claim 2. Therefore, Kimura in view of Van Loon renders it obvious that all of the claimed ingredients and amounts are uniformly mixed with each other. Therefore, Kimura in view of Van Loon renders obvious wherein a solution of component (E) in component (F) is uniformly dispersed in a mixture of components (A), (B), (C), and (D) as claimed.
Regarding claim 4, Kimura teaches that the silane coupling agent [0013] is [0022] N-β-(aminoethyl)y-aminopropyltrimethoxysilane [0027] or γ-aminopropyltriethoxysilane [0028], which reads on wherein component (D) is a basic silane coupling agent as claimed. This is because the specification of the instant application recites that examples of the silane coupling agents (preferably basic silane coupling agents, especially amino-group-containing silane coupling agents) include γ-aminopropyltriethoxysilane and N-β-aminoethyl-γ-aminopropylmethyldimethoxysilane [0036].
Regarding claim 5, Kimura teaches that the composition comprises [0008] 1 to 500 parts by weight of at least one filler [0011] per 100 parts by weight of the organopolysiloxane [0009], wherein the filler is surface treated or untreated fumed silica, precipitated silica, wet silica, carbon powder, talc, bentonite, surface treated or untreated calcium carbonate, zinc carbonate, magnesium carbonate, surface treated or untreated calcium oxide, zinc oxide, magnesium oxide, aluminum oxide, or aluminum hydroxide [0018], which reads on the organopolysiloxane composition of claim 1, further comprising (G) 1 to 500 parts by weight per 100 parts by weight of component (A) of at least one inorganic filler as claimed.
Regarding claim 6, Kimura does not teach wherein component (E) is a pH indicator capable of a color change in a basic region. However, Van Loon teaches an organic pH indicator dye compound that is present [0010] in a composition further comprising [0009] a Bronstead base comprising an organosilane [0011] and a moisture-curable binder [0012], wherein the pH indicator dye compound undergoes a color transition at a pH range of 10-12 [0030], wherein the Bronstead base comprising an organosilane is optionally aminoalkyltrialkoxysilane [0046], wherein the moisture-curable binder is optionally a silicone-based binder [0058], wherein the organic pH indicator dye compound is present in an amount of 1 part by weight relative to 1 to 5000 parts by weight of the Bronstead base [0044], wherein the organic pH indicator dye compound is present in an amount of 0.01-7.5 wt% [0083] relative to 30-60 wt% of the Bronstead based comprising an organosilane [0084] and 30-60 wt% of the moisture-curable binder [0085]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Van Loon’s organic pH indicator dye compound that undergoes a color transition at a pH range of 10-12 to modify Kimura’s room temperature curable organopolysiloxane composition and to optimize the amount of Van Loon’s organic pH indicator dye compound in Kimura’s room temperature curable organopolysiloxane composition to be from 0.01 to 10 parts by weight per 100 parts by weight of Kimura’s organopolysiloxane and per 0.1 to 10 parts by weight of Kimura’s silane coupling agent, which would read on wherein component (E) is a pH indicator capable of a color change in a basic region as claimed. One of ordinary skill in the art would have been motivated to do so because Van Loon teaches that the organic pH indicator dye compound [0010] that undergoes a color transition at a pH range of 10-12 [0030] is beneficial for being suitable to visually indicate a change in pH [0023], for being useful in [0010] a composition further comprising [0009] a Bronstead base comprising an organosilane [0011] and a moisture-curable binder [0012], wherein the Bronstead base comprising an organosilane is optionally aminoalkyltrialkoxysilane [0046], wherein the moisture-curable binder is optionally a silicone-based binder [0058], for being useful in an amount of 1 part by weight relative to 1 to 5000 parts by weight of the Bronstead base [0044], and for being useful in an amount of 0.01-7.5 wt% [0083] relative to 30-60 wt% of the Bronstead based comprising an organosilane [0084] and 30-60 wt% of the moisture-curable binder [0085], which would have been desirable for Kimura’s room temperature curable organopolysiloxane composition because Kimura teaches that the room temperature curable organopolysiloxane composition comprises [0008] 100 parts by weight of an organopolysiloxane [0009] and 0.1 to 10 parts by weight of a silane coupling agent [0013] that is [0022] N-β-(aminoethyl)y-aminopropyltrimethoxysilane [0027] or γ-aminopropyltriethoxysilane [0028], which means that the amount of Van Loon’s organic pH indicator dye compound in Kimura’s room temperature curable organopolysiloxane composition in parts by weight per 100 parts by weight of Kimura’s organopolysiloxane and per 0.1 to 10 parts by weight of Kimura’s silane coupling agent would have affected an ability of Van Loon’s organic pH indicator dye compound to function as a pH indicator in Kimura’s room temperature curable organopolysiloxane composition, which means that optimizing the amount of Van Loon’s organic pH indicator dye compound in Kimura’s room temperature curable organopolysiloxane composition in parts by weight per 100 parts by weight of Kimura’s organopolysiloxane and per 0.1 to 10 parts by weight of Kimura’s silane coupling agent would have been beneficial for optimizing an ability of Van Loon’s organic pH indicator dye compound to function as a pH indicator in Kimura’s room temperature curable organopolysiloxane composition.
Regarding claim 7, Kimura in view of Van Loon renders obvious wherein the degree of cure is visually determinable in terms of a color change as claimed. This is because Kimura in view of Van Loon renders obvious all of the claimed ingredients and amounts of the organopolysiloxane composition of claims 1-6 as explained above. Also, the specification of the instant application recites that the inventors have found that when a pH indicator, preferably a pH indicator capable of a color change in a basic region, and a silane coupling agent, preferably a basic silane coupling agent are added to a room temperature curable (RTC) resin composition of a moisture cure type, a RTC organopolysiloane composition adapted to undergo a definite color change with the progress of cure is obtained independent of the cure type of the composition and without the need for toxic compounds [0010]. Also, Kimura teaches that the room temperature-curable organopolysiloxane composition cures by reacting with the moisture in air [0035].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767